DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections 35 USC 101
	Claims 1-15, 17-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
Claims 1, 17 and 20 are directed toward system, methods and apparatuses.  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims 1, 17 and 20 are directed toward the abstract idea of calibrating a function of a tire friction of a vehicle traveling on a road, which comprises a mathematical concept.
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  Although the claim recites that the input interface is configured to accept motion data indicative of motion of the vehicle on the road, there are no positively claimed limitations regarding the vehicle inputs and sensors onboard the vehicle.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  There is no claimed use of the tire friction function..  Rather, as mentioned above, the claims merely recite the collection of data and the calculation of tire friction function.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s claims 1, 17 and 20 are implemented on a computer and there are no further limitations or structural elements, e.g. the engine or driveline, sensors that go beyond the computer it can clearly be seen that the abstract idea of calculating a tire friction function is merely implemented on a computer.  Thus, there is no integration of the abstract idea into a practical application.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial 
Applicant’s claims do not recite additional elements that provide significantly more than the recited judicial exception.  
Thus, since claims 1, 17 and 20 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
	Claims 2-15, 18-19 do not comprise any further limitations which cause the abstract idea to be integrated into a practical application or recite significantly more than the abstract idea.  Therefore, claims 2-15, 18-19 are also rejected under 35 USC 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 7-8, 15, 17-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson (US 2019/0126933) in view of Lellmann (US 2019/0047575), and Schlegel (US 2019/0143963) 
As to claim 1 Jonasson discloses a system for calibrating a function of a tire friction of a vehicle traveling on a road, wherein the tire friction function is a nonlinear function describing a friction between a surface of the road and a tire of the vehicle as a function of wheel slip of a wheel of the vehicle, comprising: 
a memory configured to store a motion model relating control inputs to the vehicle with a state of the vehicle(Paragraph 59 “The control system 300 further comprises a vehicle state estimator 306 which determines the motion states of the vehicle, e.g. vehicle speed over ground and tire-to -road friction”), and a measurement model relating measurements of motion of the vehicle with the state of the vehicle, wherein the motion model includes the tire friction function(Paragraph 59 “The control system 300 further comprises a vehicle state estimator 306 which determines the motion states of the vehicle, e.g. vehicle speed over ground and tire-to -road friction, a friction measurement monitor 308 which determines when to start the a friction measurement, a vehicle motion controller 310 which receives motion requests and outputs requests to actuators e.g. powertrain and brakes to execute the motion requests”), 
an input interface configured to accept motion data indicative of motion of the vehicle on a road, wherein the motion data include a sequence of control inputs to the vehicle that moves the vehicle on the road and a corresponding sequence of measurements of the motion of the vehicle moved by the sequence of control (Paragraph 59 “As illustrated in FIG. 3, the control system 300 comprises an environmental sensor unit 302 which uses e.g. GPS, camera, radar or the like to determine the vehicle position, a motion planner 304 which performs strategic and tactic motion planning, e.g. determines an acceleration/deceleration profile.  The control system 300 further comprises a vehicle state estimator 306 which determines the motion states of the vehicle, e.g. vehicle speed over ground and tire-to -road friction, a friction measurement monitor 308 which determines when to start the a friction measurement, a vehicle motion controller 310 which receives motion requests and outputs requests to actuators e.g. powertrain and brakes to execute the motion requests”); 
Jonasson does not explicitly disclose a memory to store a probability distribution of the tire friction function,
Lellmann teaches:
 a memory to store a probability distribution of the tire friction function (Paragraph 8 “The coefficient of friction is able to be determined in the form of an estimated value and, additionally or alternatively, as a probability distribution of a friction at a particular location or region of the roadway. The coefficient of friction can also represent a value range, the coefficient of friction then representing an average value and a confidence interval or the like, for example. The coefficient of friction can be intended for use in an actuation of a vehicle function of a vehicle, in particular an assistance function or an assistance system of a vehicle. The status data can represent physical measuring values obtained by the at least one detection device. A detection device can be developed to detect the status data in the form of the sensor signals and to provide them in addition or as an alternative. The environment region can include a subsection of the roadway for which the coefficient of friction, with regard to contact between a tire of a vehicle and the roadway, is to be determined.”)
and wherein one or combination of the motion model and the measurement model is subject to noise(Paragraph  6 “For example, in particular also the effects of possible sensor errors can be reduced in this way and results of statistical analyses for the coefficient of friction determination be improved.”);
a processor configured to update iteratively the probability distribution of the tire friction function until a termination condition is met, wherein, for an iteration, the processor is configured to 
sample the probability distribution of the tire friction function(Paragraph 45 “Thus, for example, a probability distribution of the coefficient of friction is ascertained for the environment regions or specific locations as a function of the season, the time of day (absolutely or relative to the sunrise and/or sunset), typical weather conditions (temperature, humidity, sunshine hours, amount of precipitation, fog . . . ) traffic volume, the type of road or the road-sanding priority of the road operator, etc. According to an exemplary embodiment, a direct determination or estimation of the coefficient of friction is carried out in method 300 by determining probabilities, for instance as to whether at least one vehicle 102 in an environment region is equipped with summer tires, winter tires, all-weather tires, or with snow chains, taking the aforementioned conditions into account, and/or whether at least one vehicle 102 is driving faster or slower than a reference value, taking the aforementioned conditions into consideration.”); 
It would have been obvious to one of ordinary skill to modify Jonasson to include the teachings of storing a probability distribution of the tire friction function for the purpose of accurately assessing the friction between a vehicle and the roadway.
Jonasson does not explicitly disclose determine a state trajectory of the vehicle to fit the sequence measurements according to the measurement model and the sequence of control inputs according to the motion model including the sample of the tire friction function 
Schlegel teaches:
determine a state trajectory of the vehicle to fit the sequence measurements according to the measurement model and the sequence of control inputs according to the motion model including the sample of the tire friction function(Paragraph 35-36 “Such a need for action may include data or a warning of the driver or, in the case of an existing driver assistance system, an automated vehicle deceleration. In autonomous vehicles, the safe speed v* can be used to limit an optimization space within which a suitable velocity trajectory is determined.”); and 
update the probability distribution of the tire friction function based on the state trajectory of the vehicle (Paragraph 7 “determining a safe speed at a future waypoint of a vehicle, which moves along a route with a known course, and comprises the following steps: providing at least one item of route data characterizing the course of the route; providing a first probability distribution of a max. coefficient of friction at the current waypoint and/or at the future waypoint of the vehicle; determining a second probability distribution of a vehicle speed at the future waypoint from the at least one item of route data and the first probability distribution; and determining the safe speed from the second probability distribution.”); and 
an output interface to render at least one or a combination of the probability distribution of the tire friction function and the sample of the probability distribution of the tire friction function when the termination condition is met(Paragraph 31 “This can be used to determine the probability value of the speed for the different coefficients of friction according to the probability distribution shown in FIG. 2 above. By way of example, the probability distribution P.sub.v(v) shown in FIG. 2 below results as a function of the vehicle speed v.”). 
	It would have been obvious to one of ordinary skill to modify Jonasson to include the teachings of determining a state trajectory of the vehicle for the purpose of determining a safe speed of the vehicle by using the friction data.
As to claim 2 Schlegel teaches a system wherein the processor is configured to
determine a probability distribution of the state trajectories by recursively estimating a distribution of the state trajectory using the motion model of the vehicle and updating the distribution of the state trajectory based on difference between corresponding states determined by the motion trajectory and by the measurement trajectory(Paragraph 31 “The conversion of the probability distribution P.sub.ges(.mu.) into the probability distribution P.sub.v(v) of the velocity at the future waypoint s* is conducted, for instance, on the basis of the differential equation according to equation (2). In this formula, v.sub.x represents the speed of the vehicle in the direction of its longitudinal axis (vehicle longitudinal speed), a.sub.x the acceleration of the vehicle in the direction of its longitudinal axis (vehicle longitudinal acceleration), .kappa. the curvature of the curve, s the path, g the gravitational constant and .mu. the coefficient of friction.”); and 
sample the probability distribution of the state trajectories to produce the state trajectory of the vehicle for updating the probability distribution of the tire friction function(Paragraph 31 “For the sake of simplicity, it is assumed that the vehicle passes through the considered waypoint s* unaccelerated which is why the term .alpha..sub.x is omitted from equation (2). This can be used to determine the probability value of the speed for the different coefficients of friction according to the probability distribution shown in FIG. 2 above. By way of example, the probability distribution P.sub.v(v) shown in FIG. 2 below results as a function of the vehicle speed v.”) 
As to claim 7 Schlegel teaches a system wherein the processor is configured to
determine an indicative state trajectory of the vehicle from the sequence of measurements that indicatives the states of the vehicle according to the measurement model(Paragraph 35-36 “Such a need for action may include data or a warning of the driver or, in the case of an existing driver assistance system, an automated vehicle deceleration. In autonomous vehicles, the safe speed v* can be used to limit an optimization space within which a suitable velocity trajectory is determined.”);
determine the state trajectory of the vehicle resulting from the sequence of control inputs according to the motion model including the sample of the tire friction (Paragraph 7 “determining a safe speed at a future waypoint of a vehicle, which moves along a route with a known course, and comprises the following steps: providing at least one item of route data characterizing the course of the route; providing a first probability distribution of a max. coefficient of friction at the current waypoint and/or at the future waypoint of the vehicle; determining a second probability distribution of a vehicle speed at the future waypoint from the at least one item of route data and the first probability distribution; and determining the safe speed from the second probability distribution.”) and 
update the probability distribution of the tire friction function to reduce an error between the state trajectory of the vehicle and the indicative state trajectory of the vehicle(Paragraph 7 “determining a safe speed at a future waypoint of a vehicle, which moves along a route with a known course, and comprises the following steps: providing at least one item of route data characterizing the course of the route; providing a first probability distribution of a max. coefficient of friction at the current waypoint and/or at the future waypoint of the vehicle; determining a second probability distribution of a vehicle speed at the future waypoint from the at least one item of route data and the first probability distribution; and determining the safe speed from the second probability distribution.”);. 
As to claim 8 Jonasson discloses a system wherein the measurement model of the vehicle includes the tire friction function, and wherein the state trajectory is determined using the measurement model including the sample of the tire friction function (Paragraph 44-45 “Once the curve is identified and curve properties are determined, the current vehicle speed v.sub.v is determined 104 and a friction value .mu..sub.e for the curve is estimated 106.”). 
As to claim 15 Jonasson discloses a system wherein the processor is configured to fit parameters of a parameterized tire model to the sample of the tire friction function; determine a control command using a current friction corresponding to a current slip of the tire according to the parameterized tire model; and submit the control command to an actuator of the vehicle to move the vehicle on the road(Paragrpah 59 “a vehicle motion controller 310 which receives motion requests and outputs requests to actuators e.g. powertrain and brakes to execute the motion requests, and finally a friction measurement executer 312 which determines actuation, e.g. wheel torques, to perform a friction measurement.”). 
As to claim 17 the claim is interpreted and rejected as in claim 1.
	As to claim 18 the claim is interpreted and rejected as in claim 2.
	As to claim 20 the claim is interpreted and rejected as in claim 1.

Claims 3-4, 6, 14, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson (US 2019/0126933) in view of Lellmann (US 2019/0047575) Schlegel (US 2019/0143963) as applied to claim 1 above, and in further view of Talamonti (US 2018/0286242)
As to claim 3 Talamonti teaches a system wherein the processor is configured to for each time step execute a Kalman filter configured to estimate a state of the vehicle and an uncertainty of the state at each time step to produce the probability distribution of state trajectories(Paragraph 44 “Control theoretic calculations are calculations that can determine error signals based on a controllable process (e.g. controlling vehicle 110 trajectory), input the error signals to calculations and output control signals to control the process ( vehicle 110 trajectory) that can reduce future error signals. Control theoretic calculations can be designed to produce stable output despite unwanted or extraneous input signal variation including signal noise, for example. Examples of control theoretic calculations that can be used to achieve stable output are time-series filters such as Kalman filters, which can reduce output variation by filtering input signals with a time series filter”). 
It would have been obvious to one of ordinary skill to modify Jonasson to include the teahcings of using a Kalman filter for the purpose of providing stable output.
As to claim 4 Talamonti teaches a system wherein, for each time step, the Kalman filter determines the state of the vehicle and its uncertainty using the motion model and updates the state and its uncertainty using the measurement model(Paragraph 44 “Control theoretic calculations are calculations that can determine error signals based on a controllable process (e.g. controlling vehicle 110 trajectory), input the error signals to calculations and output control signals to control the process ( vehicle 110 trajectory) that can reduce future error signals. Control theoretic calculations can be designed to produce stable output despite unwanted or extraneous input signal variation including signal noise, for example. Examples of control theoretic calculations that can be used to achieve stable output are time-series filters such as Kalman filters, which can reduce output variation by filtering input signals with a time series filter”).
As to claim 6 Talamonti teaches a system wherein the processor is configured to
(Paragraph 40 “Computing device 115 can also determine a steerable path polynomial 214 to predict future trajectories of vehicle 110 in the X, Y plane based on the current trajectory of vehicle 110”); 
compare, using the measurement model, each initial state trajectory with the measurements to determine a weight of each initial state trajectory representing an error of fitting the initial state trajectory to the measurements(Paragraph 44 “Control theoretic calculations are calculations that can determine error signals based on a controllable process (e.g. controlling vehicle 110 trajectory), input the error signals to calculations and output control signals to control the process (vehicle 110 trajectory) that can reduce future error signals.”); and 
determine the state trajectory as a combination of the initial state trajectories weighted according to the weights of each initial first state trajectory(Paragraph 42-43 “The polynomial function in X and Y of degree k or less that represent the steerable path polynomial 214 can include one or more Bezier curves. Bezier curves are polynomial functions of degree k or less that each represent a disjoint subset of the n points, and that taken together, represent the entire set of n points….Computing device 115 can determine a steerable path polynomial 214 to predict future trajectories of vehicle 110 and update the steerable path polynomial 214 as vehicle 110 is piloted on steerable path polynomial 214 by updating a vehicle 110 trajectory to determine updated position, speed and direction, and lateral and longitudinal accelerations and comparing the updated position, speed and direction to predicted position, speed, direction and lateral and longitudinal accelerations from the steerable path polynomial 214.”). 
As to claim 14 Talamonti teaches a system wherein the processor is configured to 
adjust a value of the sample of the tire friction function to reduce an error between the state trajectory and a state trajectory generated by the motion model with the adjusted value of the sample of the tire friction function(Talamonti Paragraph 43 “Computing device 115 can use this comparison between updated vehicle 110 trajectory and predicted trajectory in control theoretic calculations to determine outputs to controllers 112, 113, 114 that can control the trajectory of vehicle 110 reduce the difference between an updated trajectory and a steerable path polynomial 214 at future time steps, for example.”, Paragraph 67 “In general, the friction circle will have a smaller radius on slick roads, with worn tires, etc. The coefficient of friction .mu. can be added to capture these reductions in friction:”); and 
Schlegel teaches update the probability distribution of the tire friction function to increase a probability of drawing the adjusted value of the sample from the updated probability distribution of the tire friction function(Schlegel Paragraph 7 “determining a safe speed at a future waypoint of a vehicle, which moves along a route with a known course, and comprises the following steps: providing at least one item of route data characterizing the course of the route; providing a first probability distribution of a max. coefficient of friction at the current waypoint and/or at the future waypoint of the vehicle; determining a second probability distribution of a vehicle speed at the future waypoint from the at least one item of route data and the first probability distribution; and determining the safe speed from the second probability distribution.”);. 
It would have been obvious to one of ordinary skill to modify Jonasson to include the teachings of adjusting a value of the sample of the tire friction function for the purpose of getting accurate values of the trajectory based on the tire friction and its ability to grip the road.
As to claim 19 the claim is interpreted and rejected as in claim 3.

Claim 5, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson (US 2019/0126933) in view of Lellmann (US 2019/0047575) Schlegel (US 2019/0143963)  as applied to claim 1 above, and in further view of Mudalige (US 2018/0136660)
As to claim 5 Mudalige teaches a system wherein the processor for each time step in the motion data executes a particle filter configured to 
determine a set of particles, each particle represents the state trajectory determined with different sample drawn from a probability distribution of the noise(Paragraph 49 “In some embodiments, once a map is built, vehicle localization is achieved in real time via a particle filter. Particle filters, unlike Bayes or Kalman filters, accommodate non-linear systems. To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution”);
(Paragraph 49 “To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution. Each particle is assigned a numerical weight representing the accuracy of the particle position to the predicted position. Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data. The closer the proximity of the particle to the sensor adjusted position, the greater the numerical value of the particle weights.”). 
	It would have been obvious to one of ordinary skill to modify Jonasson to include the teachings of using a particle fitler fo rht epurpose of determining the location of the vehicle.
As to claim 10 Mudalige teaches a system wherein the probability distribution of the tire friction function is a Gaussian process represented as a weighted combination of a set of basis functions, wherein each weight of each function has a Gaussian probability distribution, and wherein to update the probability distribution of the tire friction function the processor is configured to update the Gaussian probability distribution of at least some weights of the weighted combination of the set of basis functions(Paragraph 49 “In some embodiments, once a map is built, vehicle localization is achieved in real time via a particle filter. Particle filters, unlike Bayes or Kalman filters, accommodate non-linear systems. To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution. Each particle is assigned a numerical weight representing the accuracy of the particle position to the predicted position. Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data. The closer the proximity of the particle to the sensor adjusted position, the greater the numerical value of the particle weights.”). 
As to claim 11 Mudalige teaches a system wherein the processor is configured to update the weights of the weighted combination of basis based on the state trajectory(Paragraph 49 “Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data. The closer the proximity of the particle to the sensor adjusted position, the greater the numerical value of the particle weights.”); and 
Schlegel teaches of updating the probability distribution of the tire friction function using the combination of the basis function weighted with the updated weights(Abstract “Subsequently a second probability distribution (P.sub.v) of a vehicle speed (v) at the future waypoint (s*) is determined from the at least one item of route data (.kappa.) and from the first probability distribution (P.sub.ges). The safe speed (v*) is determined by statistical analysis from the second probability distribution (P.sub.v”). 
It would have been obvious to one of ordinary skill to use a weights since it is well known to use weights in particle filters and the system of Mudalige updates the weights based on the proximity of the particle to the sensor adjusted position.
(Paragraph 49 “In some embodiments, once a map is built, vehicle localization is achieved in real time via a particle filter. Particle filters, unlike Bayes or Kalman filters, accommodate non-linear systems. To locate a vehicle, particles are generated around an expected mean value via a Gaussian probability distribution. Each particle is assigned a numerical weight representing the accuracy of the particle position to the predicted position. Sensor data is taken into account and the particle weights are adjusted to accommodate the sensor data. The closer the proximity of the particle to the sensor adjusted position, the greater the numerical value of the particle weights.”). 
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson (US 2019/0126933) in view of Lellmann (US 2019/0047575) Schlegel (US 2019/0143963),  and Mudalige (US 2018/0136660)  as applied to claim 12 above, and in further view of Lubbers (US 9,884,585)
As to claim 13 Lubbers teaches a system wherein the probabilistic function is a matrix-Normal distribution parametrized by the numerical values(Column 7 lines 51-Column 8 lines 1-8 “For example, controller 130 may project the trajectory by observing road patterns and creating a normal distribution curve with a mean in the current direction and a standard deviation dependent on road relief and/or velocity. Controller 130 may then generate a probability map and correlate it with collision point 304 by, for example, defining a collision point when the probability of collision is above 50%”)
	It would have been obvious to one of ordinary skill to modify Jonasson to include the teachings of using a matrix-normal distribution for the purpose of predicting the probability of the vehicle reaching a point.

Claims 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jonasson (US 2019/0126933) in view of Lellmann (US 2019/0047575) Schlegel (US 2019/0143963) as applied to claim 1 above, and in further view of Stein (US 2019/0337507)
As to claim 9 Stein teaches a system wherein the control inputs include commands specifying values of one or combination of a steering angle of the wheels of the vehicle and a rotational velocity of the wheels, and wherein the measurements include values of one or combination of a rotation rate of the vehicle and an acceleration of the vehicle, and wherein the state trajectories include a sequence of states, each state includes a velocity and a heading rate of the vehicle, such that the motion model relates the value of the control inputs to a first value of the state of the vehicle through dynamics of the vehicle at consecutive time steps, and the measurement model relates the value of the measurement to a second value of the state of the vehicle at the same time step(Paragraph 14 “In some aspects, the state feedback used to calculate the new predicted optimal vehicle path around the obstacle includes a vehicle position, vehicle yaw angle, a longitudinal velocity of the vehicle, a lateral velocity of the vehicle, a yaw rate of the vehicle, a front steering angle of the vehicle, and a rear steering angle of the vehicle. The state feedback can be obtained using one or more sensors coupled to the vehicle, such as accelerometers, for example. In some aspects, the steps of simultaneously calculating a predicted optimal vehicle path around the obstacle and a steering sequence determined to follow the predicted optimal vehicle path around the obstacle using state feedback received by the controller and adjusting the steering mechanism of the vehicle to alter the vehicle trajectory based upon the steering sequence determined to follow the calculated predicted optimal vehicle path around the obstacle are repeated at a frequency of between about 2 and about 200 Hz.”). 
	It would have been obvious to one of ordinary skill to modify Jonasson to include the teachings of including inputs such as steering angle of the wheels for the purpose of determining the motion of the vehicle in order to control or alter the trajectory.
As to claim 16 Stein teaches a system wherein the parametrized tire model is a Pacejka tire model, and wherein the controller is a model predictive controller (MPC) configured to determine the control command using the motion model of the vehicle including the friction(Paragraph 10 “In some aspects, the nonlinear MPC framework includes determining tire lateral force experienced by the vehicle's tires coupled to the roadway or surface below. This can be done using the Pacejka tire formula, for example.”). 
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IMRAN K. MUSTAFA

Art Unit 3668


/IMRAN K MUSTAFA/Primary Examiner, Art Unit 3668                                                                                                                                                                                                        
2/12/2021